Poley, J. A. D.
(dissenting). I respectfully disagree with the conclusion reached by the majority. Specifically, on the facts of this case I do not believe a showing that at some unspecified time defendant indulged in the use of narcotics had bearing upon the instant charge, in the sense that it had probative weight in respect of “system, intent, knowledge, motive, or state of mind.” As noted by the majority, the general rule is that on the trial of a crime charged it is neither competent nor relevant to prove that defendant has *67committed other offenses unconnected in any way with the one in question. While the rule is subject to several well recognized exceptions, indispensable to them is a showing of some "real connection” between the extraneous crime or conduct offered in evidence and the crime of which defendant is accused, beyond the allegation that they have both sprung from the same vicious disposition. State v. Kociolek, 23 N. J. 400, 419 (1957).
On the proofs I am unable to see any real connection between defendant’s prior use of narcotics at some time, with the presence of the narcotic drugs in the automobile which he had rented.
If, as I believe, the evidence of use of narcotics (adduced on cross-examination) was inadmissible it was plainly prejudicial. Defendant testified that during the rental period the ear had been in the possession of persons other than himself and he denied knowledge of the presence of narcotics in the vehicle. This testimony, standing alone, could have engendered in the minds of one or more jurors a reasonable doubt of whether he was guilty of the crime charged, particularly since the State’s purely circumstantial proofs in support of the charge rested essentially upon a showing that defendant had rented the automobile and thereafter narcotics were found in it. Such doubt may have been diminished considerably by defendant’s admission on cross-examination that he had previously used narcotics.
In my judgment the total circumstances required the trial judge in the exercise of sound discretion to grant defendant’s motion for a mistrial to the end that he be accorded the fair trial to which he was constitutionally entitled. Therefore I would reverse and remand for a new trial.